In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Suffolk County (Hoffman, J.), dated July 17, 2007, which, upon a fact-finding determination of the same court dated May 29, 2007, made after a hearing, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of forcible touching, and after a dispositional hearing, adjudicated him to be a juvenile delinquent and placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding determination dated May 29, 2007.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]), we find that it was legally sufficient to establish that *494the appellant committed an act which, if committed by an adult, would have constituted the crime of forcible touching (see Penal Law § 130.52; cf. Matter of Marcus M., 287 AD2d 505 [2001]). Moreover, upon the exercise of our factual review power (cf. CPL 470.15 [5]), we are satisfied that the Family Court’s determination was not against the weight of the evidence (see Matter of Rahmel S., 4 AD3d 365, 366 [2004]).
The appellant’s remaining contentions are without merit. Skelos, J.P., Covello, Leventhal and Belen, JJ., concur.